In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                   NO. 09-12-074 CR

                         Anthony Jason Kelly, Appellant

                                          VS.

                           The State of Texas, Appellee


                     Appealed from the County Court at Law No. 4
                            of Montgomery County, Texas
                                 Cause No. 11-265675

                                         ORDER
       The court reporter for the County Court at Law No. 4 of Montgomery County,
Texas is to forward the following original exhibit to the Clerk of this Court on or before
September 6, 2013:


       State’s Exhibit B – Google Map
       State’s Exhibit C - Photo


       The original exhibit will be returned to the court reporter for the County Court at
Law No. 4 of Montgomery County when the appeal is final in this Court.


Entered this 29th day of August, 2013.
                                                           PER CURIAM